Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 8/3/2021.
2.	Claims 1-15 are pending in this application. Claims 1 and 11 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (“Shin” EP 2741192A2).


Regarding claim 1, Shin discloses an electronic device comprising:
a display; at least one processor; and a memory connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one processor to (see fig 1): 
display a first window and a second window on the display (see fig 7, S701; also see fig 12H, 1220/1230), 
capture the first window and the second window if a specified input is received (see fig 7, S703; also see fig 12H, 1216), and 
display a first indicator corresponding to a captured image of the first window and a second indicator corresponding to a captured image of the second window on the display (see fig 7, S709; also see fig 12J, 1235).
Regarding claim 2, Shin discloses wherein, when executed, the instructions cause the at least one processor to display a user interface for editing the captured image of the first window if a first input to the first indicator is received (see fig 12N, 1215/1240).
Regarding claim 3, Shin discloses wherein the user interface includes a selection guide arranged in a region corresponding to the first window in a captured image corresponding to a full screen (see fig 12N, 1241/1242).
Regarding claim 4, Shin discloses wherein the user interface includes a toolbar including functions for controlling an image region selected by the selection guide (see fig 12N, 1210).
Regarding claim 5, Shin discloses wherein, when executed, the instructions cause the at least one processor to process the captured image of the first window associated with the first indicator by using an application corresponding to a position where a second input to the first indicator is released, if the second input is received (see fig 12M, 1235).
Regarding claim 6, Shin discloses wherein, when executed, the instructions cause the at least one processor to: process the captured image of the first window by using a first application associated with the first window when the second input is released on the first window, and process the captured image of the first window by using a second application associated with the second window when the second input is released on the second window (well-known alternative for merging data).
Regarding claim 7, Shin discloses wherein the second input includes a drag and drop input (well-known alternative for merging data).
Regarding claim 8, Shin discloses wherein the first indicator includes a thumbnail of the captured image of the first window, and wherein the second indicator includes a thumbnail of the captured image of the second window (see fig 5B, 545).
Regarding claim 9, Shin discloses wherein the first window and the second window constitute split screens (see fig 12F).
Regarding claim 10, Shin discloses wherein the second window is a pop-up window on the first window (see fig 3C; well-known alternative in the art).
Claims 11-15 are similar in scope to claims 1-5, respectively, and are therefore rejected under similar rationale.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Singh et al (US 2017/0083182).
Seong et al (US 2016/0274771).
Lee et al (US 2013/0225236).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174